Justice ERICKSON
specially concurring:
I concur that the evidence obtained from the fanny pack should not have been suppressed but I do not agree with the majority’s Fourth Amendment analysis. Steven Green (Green) gave his consent to the officers to search Willie Hopkins’ (Hopkins) fanny pack. In my view, the only issue in this case is the validity of Green’s consent to search a small item of personal property that he possessed. I agree that the judgment of the trial court should be reversed and that the case must be remanded for further proceedings.
The Fourth Amendment to the United States Constitution prohibits warrantless and unreasonable searches of an individual’s home or property. Illinois v. Rodriguez, 497 U.S. 177, 181, 110 S.Ct. 2793, 2797, 111 L.Ed.2d 148 (1990); Payton v. New York, 445 U.S. 573, 583-86, 100 S.Ct. 1371, 1378-80, 63 L.Ed.2d 639 (1980); People v. McKinstrey, 852 P.2d 467, 470 (Colo.1993). A warrant is not required when consent is voluntarily given to search an individual’s property. Schneckloth v. Bustamonte, 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973). When consent is obtained from a third party with common authority over the property, no warrant is required. See Rodriguez, 497 U.S. at 181, 110 S.Ct. at 2797; United States v. Matlock, 415 U.S. 164, 94 S.Ct. 988, 39 L.Ed.2d 242 (1974); McKinstrey, 852 P.2d at 471.
Most courts, in addressing the issue of third-party consent, have done so in the context of a search of residential property.1 The issue generally centers on whether the consenting party had authority to let police officers search a residence he or she does not own, or has the exclusive right to occupy, possess, or control. See, e.g., Rodriguez, 497 U.S. at 177, 110 S.Ct. at 2793; Matlock, 415 U.S. at 164, 94 S.Ct. at 988; McKinstrey, 852 P.2d at 467. The common issue addressed in the cases cited above is whether the searching officer reasonably believed that the consenting party had “common authority” over the premises. Rodriguez; 497 U.S. at 185-86, 110 S.Ct. at 2799-2800.
The notion of common authority is derived, however, from the control the consenting party has over the premises. In Matlock, the United States Supreme Court stated:
Common authority is of course, not to be implied from the mere property interest that a third party has in the property. The authority which justifies the third-party consent does not rest upon the law of property, with its attendant legal refinements, but rests rather on mutual use of the property by persons generally having joint access or control for most purposes, so that it is reasonable to recognize that any of the co-inhabitants has the right to permit the inspection in his own right and that the others have assumed the risk that one of their number might permit the common area to be searched.
Matlock, 415 U.S. at 171 n. 7, 94 S.Ct. at 993 n. 7 (citations omitted).
In this case, unlike nearly all of the other cases that have addressed third-party consent, the search was of a small item of personal property — a fanny pack. The crucial aspect of third-party consent cases is not the relationship between the defendant and the consenting party. The keystone is the consenting party’s control over the area or property in question. An example of how control influences the validity of consent is demonstrated by cases in which a child consents to a search of a residence. Courts are generally unwilling to uphold a child’s consent to search a residence, either because the child *485does not have control and dominion over his parents’ residence, or because the child is incapable of informed consent. See State v. Malcolm, 58 Del. 1, 203 A.2d 270 (1964); Commonwealth v. Garcia, 478 Pa. 406, 387 A.2d 46 (1978). Similarly, although some courts allow a parent to consent to the search of a child’s room, see State v. Kelly, 284 N.W.2d 236 (Iowa 1979), if the room is under the exclusive control of the child, his expectation of privacy is increased and the consent of a parent or third-party is invalid. See In re Scott K, 24 Cal.3d 395, 155 Cal.Rptr. 671, 595 P.2d 105, cert. denied, 444 U.S. 973, 100 S.Ct. 468, 62 L.Ed.2d 388 (1979); People v. Flowers, 23 Mich.App. 523, 179 N.W.2d 56 (1970). Likewise, a landlord or hotel owner cannot consent to a search unless the defendant has relinquished control of the property by abandonment, eviction, or by the termination or expiration of his lease. See Chapman v. United States, 365 U.S. 610, 81 S.Ct. 776, 5 L.Ed.2d 828 (1961); Able v. United States, 362 U.S. 217, 80 S.Ct. 683, 4 L.Ed.2d 668 (1960); State v. Carillo, 26 Ariz.App. 113, 546 P.2d 838 (1976); Jones v. State, 332 So.2d 615 (Fla.1976); State v. O’Bryan, 96 Idaho 548, 531 P.2d 1193 (1975); People v. Reed, 393 Mich. 342, 224 N.W.2d 867, cert. denied, 422 U.S. 1044, 95 S.Ct. 2660, 45 L.Ed.2d 696 (1975).
The same principle that is applied to searches of premises may be applied to searches of personal property. Personal property has fewer of the traditional indicia of ownership that are recognized in the occupancy of residential property. In other words, it is far easier for the non-owner to exercise control over a small, easily moveable item of personal property, such as a fanny pack, than it is to exercise control over real property or a residence. The ease of control creates a dilemma not obvious in cases involving third-party consent to search a residence. In determining title or the right to possess small items of personal property, it is difficult, if not impossible in some cases, to resolve the question of ownership. As a result of this dilemma, the analysis must be modified.
Circumstances analogous to the instant case were presented to the United States Supreme Court in Frazier v. Cupp, 394 U.S. 731, 89 S.Ct. 1420, 22 L.Ed.2d 684 (1969). In Frazier, the controversy centered around a duffel bag that was used jointly by the petitioner and his cousin, Rawls. The police, while arresting Rawls for murder, asked for the cousin’s clothes. Rawls directed the police to the duffel bag and both Rawls and his mother consented to the search of the duffel bag. The police found evidence incriminating the petitioner in the duffel bag. The petitioner claimed that the police illegally searched and seized the clothing found in the duffel bag. The Court stated:
Petitioner’s final contention can be dismissed rather quickly. He argues that the trial judge erred in permitting some clothing seized from petitioner’s duffel bag to be introduced into evidence. This duffel bag was being used jointly by petitioner and his cousin Rawls and it had been in Rawls’ home. The police, while arresting Rawls, asked him if they could have his clothing. They were directed to the duffel bag and both Rawls and his mother consented to the search. During this search, the officers came upon petitioner’s clothing and it was seized as well. Since Rawls was a joint user of the bag, he clearly had authority to consent to its search. The officers therefore found evidence against petitioner while in the course of an otherwise lawful search. Under this Court’s past decisions, they were clearly permitted to seize it. Petitioner argues that Rawls only had actual permission to use one compartment of the bag and that he had no authority to consent to a search of the other compartments. We will not, however, engage in such metaphysical subtleties in judging the efficacy of Rawls’ consent. Petitioner, in allowing Rawls to--use the bag and in leaving it in his house, must be taken to have assumed the risk that Rawls would allow someone else to look inside.
Frazier, 394 U.S. at 740, 89 S.Ct. at 1425 (emphasis added).
Personal property of this nature does not carry with it the expectation of privacy concomitant to that of a residence or even of an automobile. As Frazier demonstrates, in allowing Green to carry the fanny pack, Hop*486kins assumed the risk that Green would allow someone else to look inside. See also Payton, 445 U.S. at 587, 100 S.Ct. at 1380 (stating that intrusion into a residence represents a greater invasion of privacy than seizure of property “found in a public place”). In relinquishing his control of the fanny pack, Hopkins demonstrated his diminished expectation of privacy. See Matlock, 415 U.S. at 171 n. 7, 94 S.Ct. at 993 n. 7 (stating that the existence of co-inhabitants of a residence indicates that the others have “assumed the risk that one of their number might-permit the common area to be searched”); see also California v. Carney, 471 U.S. 386, 105 S.Ct. 2066, 85 L.Ed.2d 406 (1985) (recognizing the difference in privacy interests between the search of an automobile, a movable object, and the search of an immovable structure); Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543 (1925) (same).
In my view, the fact that the actual owner has relinquished exclusive control by sharing the item of personal property with another is evidence of a diminished expectation of privacy. It is unreasonable to require police officers to determine title, or to obtain some other indicia of ownership, of every object they search in order to validate a consensual search of small, easily transferred items of personal property.2
Possession of a small item of personal property of this type carries with it the presumption of ownership because possession of personal property by the consenting party demonstrates substantial control.3 Green did nothing that would indicate that he was not, in fact, the owner of the fanny pack. He immediately offered the pack to the officer and consented to the search. The officer acted reasonably, without coercion, and with the utmost good faith when he asked Green if he could examine the fanny pack that Green had in his hand. See McKinstrey, 852 P.2d at 472 n. 7 (stating that an officers good-faith belief that a third party had apparent authority to consent to a search is sufficient if the belief is objectively reasonable).
In my view, because Hopkins delivered possession of the fanny pack to Green, he assumed the risk that Green would permit someone to look inside the fanny pack. Green had exclusive control over the fanny pack when he consented to the search, and the search was valid. The trial court’s suppression of evidence should be reversed and the case remanded to the trial court for further proceedings.
VOLLACK, J., joins in this special concurrence.

. The courts that have addressed the issue of third-party consent often also address the relationship between the consenting party and the party that actually owns the residence or has access to the property. See Bumper v. North Carolina, 391 U.S. 543, 88 S.Ct. 1788, 20 L.Ed.2d 797 (1968) (consent by a relative); United States v. Duran, 957 F.2d 499 (7th Cir.1992) (husband-wife relationship); United States v. Clutter, 914 F.2d 775 (6th Cir.1990) (parent-child relationship), cert. denied, 499 U.S. 947, 111 S.Ct. 1413, 113 L.Ed.2d 466 (1991); Butler v. Commonwealth, 536 S.W.2d 139 (Ky.1976) (consent by baby-sitter).


. In the market-place, a formal passage of title is not required to create valid ownership. Under the Colorado Uniform Commercial Code, title to personal property passes upon delivery of goods. § 4-2-401(2), 2 C.R.S. (1992).


. In my view, the presumption can be overcome by an affirmative statement by the individual in possession of the personal property that he does not own and cannot validly consent to the search. Although possession is strong indicia of control, and will be dispositive in most cases, each search must be determined under the totality of the circumstances. See Schneckloth v. Bustamonte, 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973).